687 S.E.2d 482 (2009)
STATE of North Carolina
v.
Norman Ray BISHOP.
No. 449P09.
Supreme Court of North Carolina.
November 17, 2009.
Norman R. Bishop, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.


*483 ORDER

Upon consideration of the application filed by Defendant on the 28th of October 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Dismissed without prejudice to petitioner's right to file MAR in superior court by order of the Court in conference, this the 17th of November 2009."